United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 00-1100                                  September Term, 2001
                                                                 

                                        Filed On: May 2, 2002 [675199]
Greg Ruggiero,
          Petitioner

             v.

Federal Communications Commission and United
States of America,
          Respondents



                         BEFORE:        Ginsburg, Chief Judge; Edwards, Sentelle, Henderson,
                    Randolph, Rogers, Tatel and Garland, Circuit Judges



                            O R D E R

     Upon consideration of the respondents' petition for rehearing en banc, the
response thereto, and the vote by a majority of the judges of the court in regular, active
service in favor of the petition, it is

     ORDERED that the petition be granted.  This case will be reheard by the court
sitting en banc.  The judgment filed on February 8, 2002, is hereby vacated.  It is

     FURTHER ORDERED that an order governing further proceedings will issue
separately.


                            Per Curiam


FOR THE COURT:
Mark J. Langer, Clerk

BY:
Nancy G. Dunn
Deputy Clerk